ALLOWANCE
1.            The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  
2.            The following is an examiner’s statement of reasons for allowance:
Claims 1-20 are allowed because the prior art made of record does not teach a housing for a charging system, a charging assembly kit or a method for providing a charging housing, in the manner as recited in the claims.

Reasons For Allowance
3.         With respect to claims 1-5, the prior art made of record fails to teach the combination of steps recited in claim 1, including the following particular combination of steps as recited in claim 1, as follows:
            a charging port comprising: 
a port external portion extending about the first and second openings and outwards from a front surface of the mounting plate, 
the port external portion being configured to engage and support a charging plug of a charging; and 
a port internal portion extending about each of the first and second openings and outwards from a rear surface of the mounting, 
the port internal portion including a mounting body comprising: 
a first passageway defined by and extending through the mounting body from a rear portion of the mounting body, 
wherein the first passageway is in fluid communication with the first opening; 
a second passageway defined by and extending through the mounting body from the rear portion of the mounting body, 
wherein the second passageway is in fluid communication with the second opening; and 
a channel defined by and extending through the mounting body; 
wherein a first end of the channel is in fluid communication with the first passageway and a second end of the channel is in fluid communication with the second passageway.

4.         With respect to claim 6-15, the prior art made of record fails to teach the combination of steps recited in claim 6, including the following particular combination of steps as recited in claim 6, as follows:
a port structure extending outwards from a front surface of the mounting plate; 
a mounting body extending outward from a rear surface of the mounting plate, 
the mounting body comprising: a first passageway defined by and extending through the mounting body from a rear portion of the mounting body; 
a second passageway defined by and extending through the mounting body from the rear portion of the mounting body; and 
a channel defined by and extending through the mounting body, the channel fluidly connecting the first passageway and the second passageway; and 
a first and a second energy transfer assembly, each of the first energy transfer assembly and second energy transfer assembly comprising an electrical connector defining a channel therethrough and formed of an electrically conductive material; 
wherein the channel of the first electrical connector is configured to be fluidly coupled to the first passageway and the channel of the second electrical connector is configured to be fluidly coupled to the second passageway.

5.         With respect to claim 16-20, the prior art made of record fails to teach the combination of steps recited in claim 16, including the following particular combination of steps as recited in claim 16, as follows:
providing a charging housing comprising a first surface configured to be accessible from an exterior of a vehicle and a second surface configured to be inaccessible from an exterior of the vehicle, 
wherein a charging port configured to engage a charging plug of a charging station is provided on the first surface of the housing and a mounting body is provided on the rear surface of the housing; 
arranging a first end of a first energy transfer assembly within the charging port of the housing such that the first end of the first energy transfer assembly is accessible from the exterior of the vehicle; 
arranging a first end of a second energy transfer assembly within the charging port of the housing such that the first end of the second energy transfer assembly is accessible from the exterior of the vehicle;
fluidly coupling a second end of the first energy transfer assembly and a second end of the second energy transfer assembly to a coolant source; and 
electrically coupling the seconds of the first energy transfer assembly and the second energy transfer assembly to a battery of the vehicle.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUCHIN PARIHAR whose telephone number is (571)272-6210.  The examiner can normally be reached on M-F 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Chiang can be reached on 571-272-7483.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/SUCHIN PARIHAR/Primary Examiner, Art Unit 2851